29 N.Y.2d 617 (1971)
Seaman-Andwall Corporation, Respondent,
v.
Wright Machine Corporation et al., Appellants, et al., Defendant.
Court of Appeals of the State of New York.
Submitted June 11, 1971.
Decided July 7, 1971.
Ralph L. Ellis for Wright Machine Corporation and B.S.F. Company, appellants.
Mel P. Barkan and Murray I. Gurfein for Victor Muscat, appellant.
Stanley Geller for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Order affirmed, with costs; no opinion.